In so far as the respondent moves to dismiss the appeal from the order entered on July 11, 1936, striking out the separate and distinct defense contained in paragraphs III, IV and V of appellants’ answer, the motion is granted and the appeal from that order is dismissed, without costs, upon the ground that the order appealed from was affirmed by this court on October 16, 1936. [See 248 App. Div. 892.] In so far as the respondent moves to dismiss the appeal from the judgment entered on August 27, 1936, the motion is denied upon condition that appellants perfect the appeal for the December term (for which term the case is set down) and be ready for argument when reached; otherwise, the motion is granted, without costs. Present — Young, Hagarty, Johnston, Adel and Taylor, JJ.